Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicants’ Arguments/Amendments

112(a) Rejection 
Due to the cancellation of claim 5, the 112(a) rejection has been withdrawn.

103 Rejection 
Applicants argue, “The reference does not teach culturing any Pseudomonas strain in an iron-limited medium.  Nor does it disclose any actual data with respect to P. taiwanensis.  All of the actual examples describe data regarding strain, CL145A, Pseudomonas protegens strain.”
Examiner is relying upon De Kievit to teach an iron limited medium.  Asolkar does not need to disclose more specific data regarding the P. taiwanensis strain because the claim requires that the strain produces a composition for inhibiting growth of a microorganism.  This feature is indeed taught in the Asolkar reference.  
The recent amendments have caused examiner to withdraw Liu from the rejections. Examiner is relying on De Kievit to teach the iron-limited culture medium.  

Although De Kievit does not specifically discuss P. taiwanensis culture.  De Kievit teaches a culture medium that can be used to culture the same genius type which is Pseudomonas.  Therefore, it would have been obvious to have cultured the P. taiwanensis strain in the medium taught by De Kievit.  De Kievit is relied upon to teach an iron limited medium, not the Wang reference.  

Examiner has considered the declaration dated 7/26/2022.  Applicants argue that the “Declaration sets forth data showing that at least three other Pseudomonas species, Pseudomonas Putida, Pseudomonas fluorescens, and Pseudomonas syrungae pv. Tomato DC 3000 failed to exhibit any anti-Xoo activity when grown in an iron-limited medium…..P. taiwanensis has unexpectedly superior properties as compared to other Pseudomonas strains.”  The claims do not mention anti-Xoo activity; the claims are broader and just refer to inhibiting growth of a microorganism.  
Applicants argue that, “in the Declaration, Pseudomonas fluorescens cultured in an iron-limited medium did not have anti-microbial activities.”  Applicants argue that Chin is not a valid teaching because it uses a Pseudomonas fluorescens strain.
	However, the declaration looked at anti-xoo activity and not Pseudomonas fluorescens strain activity on all the other types of microorganisms.  Therefore, the data provided in the declaration is limited in regards to the Pseudomonas fluorescens strain because the data deals with anti-xoo activity.  The Pseudomonas fluorescens strain present in the applicants’ declaration does not appear to have the rpoS mutation which makes the strain more pathogenic.  Therefore, the Pseudomonas fluorescens strain mentioned in the declaration is not the same as the mutated P. fluorescens strain taught in the Chin reference.  

Since P. taiwanensis and P. fluorescens are in the same genius, it would have been obvious to have developed a P. taiwanensis strain with a rpoS mutation since that mutation makes the Pseudomonas strain more pathogenic against unwanted plant pathogens.  
Since the other references are not deficient, neither are Suh and Chin.

The new claims will be addressed in the rejections below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1,3-4, 7-8,22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Asolkar (WO 2013130680), De Kievit (US 20100183557) & Wang et al. “Pseudomonas taiwanensis sp. nov., isolated from the soil” International Journal of Systematic and Evolutionary Microbiology (2010), 60, 2094-2098.
Asolkar teaches a method of producing a composition for inhibiting growth of an microorganism, the method comprising culturing a Pseudomonas taiwanensis strain in a medium to obtain a culture broth and collecting the culture broth, thereby producing the composition (Pages 1-4) as in instant Claim 1, 
Asolkar teaches the presence of antimicrobial metabolites in its culture broth; such metabolites would reduce the growth of the target microbes (Pages 1-4).  Such metabolites can be produced using Pseudomonas taiwanensis (Page 13, ln 21).   Asolkar fails to teach a nutrient and iron limited culture medium as claimed .  However, DeKievit teaches that Pseudomonas strains could be cultured in an nutrient and iron limited M9 medium supplemented with casamino acids and magnesium sulfate, with  glucose.  The medium has less than 300 µM of iron (Paragraphs 31,48).  The use of glycerol instead of glucose would have been an obvious expedient in the microbiological arts.   Furthermore, Wang teaches that Pseudomonas taiwanensis can utilize glycerol as a substrate (Page 2097, Description of Pseudomonas taiwanensis sp. nov) as in instant Claims 1,3
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to culture Pseudomonas taiwanensis in an iron-limited and nutrient limited culture medium taught by De Kievit et al. and Wang for the expected benefit of optimizing a process of growing the Pseudomonas taiwanensis culture.  An artisan would have been motivated to use the culture medium with the method taught by Asolkar in order to grow the Pseudomonas taiwanensis strain and promote the culturing process to produce metabolites.  as in instant Claims 1,3.  Culturing Pseudomonas taiwanensis in the medium produced by combining the teachings of all the references would allow the Pseudomonas taiwanensis strain to produce pyoverdine having the structure of Q-DSer-Lys-OHHis-aDThr-Ser-cOHOrn, wherein Q is a chromophore as in instant Claim 25.
Asolkar further teaches removing cells from the culture broth to obtain a cell-free supernatant and collecting the cell-free supernatant (Page 22, ln 32) as in instant Claim 4,  wherein the microorganism is a phytopathogenic bacterium or a phytophathogenic fungus (Page 2(last paragraph)-Page 3) as in instant Claim 7, wherein the microorganism is selected from the group consisting of Xanthomonas oryzae pv. Oryzae (Page 3, last line) as in instant Claim 8, the Pseudomonas strain is cultured at 28°C (Page 25, line 25) as in instant Claim 22, applying the composition to the microorganisms (Page 8, ln 12-18) as in instant Claim 23, Xanthomonas oryzae pv. Oryzae (Page 3, last line) as in instant Claim 24.
De Kievet teaches culturing Pseudomonas at 28°C (Paragraph 31) as in instant Claim 22
	Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.  

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Asolkar (WO 2013130680), De Kievit (US 20100183557), Wang et al. “Pseudomonas taiwanensis sp. nov., isolated from the soil” International Journal of Systematic and Evolutionary Microbiology (2010), 60, 2094-2098, Suh “Effect of rpoS Mutation on the Stress Response Expression of Virulence Factors in Pseudomonas aeruginosa” “Journal of Bacteriology, July 1999, Page 3890-3897 & Chin-A-Woeng “Chin” “Phenazines and their role in biocontrol by Pseudomonas bacteria” New Phytologist (2003) 157:  503-523

Asolkar, De Kievit,, and Wang apply as above.  Asolkar teaches a method for producing a composition that can be used to treat plant pathogens/pests which can include microbes (Pages 1-4).  Asolkar teaches that Pseudomonas taiwanensis culture medium can be turned into a composition to treat such pathogens as bacteria (Page 2, last line).  Asolkar does not teach that the Pseudomonas taiwanensis strain used has a rpoS loss of function mutation.  However, Suh teaches a Pseudomonas strain with a rpoS mutation (Abstract).  An artisan would have been motivated to have used a Pseudomonas strain with such a mutation because the mutation improves the virulence/vitality of such a strain by increasing the amount of phenazine (pyocyanin) and the siderophore(pyoverdine) produced (Abstract, Page 3894, Table 3 of Shu).”  The composition taught in Asolkar can be used to treat bacteria.  The phenazine antibiotic pyocyanin would help to target unwanted bacteria because Page 3894, Effect of rpoS mutation on the production of exoproducts section of Suh further explains that pyocyanin kills bacteria. 
The Chin reference provides additional motivation for using a strain with a rpoS mutation which produces greater amounts of phenazines and siderophores.  Chin states that phenazines are biological control agents which hinder  plant pathogens (Abstract).  Page 504 of Chin discusses that phenazines have antifungal properties.  Page 506 teaches that it is advantageous to produce a siderophore and/or have increased amount of siderophore present because it improves the fitness of an organism by enabling it to better scavenge for nutrients (Page 506, last two paragraphs).  If an organism is able to successfully thrive by better scavenging habits, then it will be able to produce more metabolites. in instant Claim 6.
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.  

Conclusion

All claims stand rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657